UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6261



CHARLES E. BOYLES, JR.,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of Prisons,

                                            Respondent - Appellee,

COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00075-JCT)


Submitted: April 20, 2006                   Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Boyles, Jr., Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Charles E. Boyles, Jr., seeks to appeal the district

court’s    order    denying       his   Fed.    R.    Civ.    P.   60(b)     motion   for

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2254 (2000) petition.                    The order is not appealable

unless    a     circuit    justice      or   judge     issues      a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both     that    the   district      court’s      assessment    of   the

constitutional       claims        is   debatable      or    wrong     and    that    any

dispositive procedural rulings by the district court are also

debatable or wrong.          Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                        We have independently

reviewed the record and conclude that Boyles has not made the

requisite       showing.         Accordingly,    we    deny     Boyles’      motion   for

appointment of counsel and his motion to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                              DISMISSED

                                         - 2 -